J-S16030-15


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

COMMONWEALTH OF PENNSYLVANIA,                  IN THE SUPERIOR COURT OF
                                                     PENNSYLVANIA
                        Appellant

                   v.

DARYIN JACKSON,

                        Appellee                   No. 1414 MDA 2014


                Appeal from the Order Entered July 24, 2014
               In the Court of Common Pleas of Berks County
            Criminal Division at No(s): CP-06-CR-0003621-2013

BEFORE: PANELLA, OLSON AND OTT, JJ.

MEMORANDUM BY OLSON, J.:                              FILED MAY 13, 2015

     The Commonwealth of Pennsylvania appeals from the order entered on

July 24, 2014 granting Appellee Daryin Jackson’s motion to suppress and

motion for a writ of habeas corpus. After careful consideration, we reverse

and remand.

     The Honorable Stephen B. Lieberman, a judge of the Court of Common

Pleas of Berks County, made the following factual findings:

     On July 19, 2013, Sergeant Paul Reilly of the Reading Police
     Department was on bike patrol during the late evening hours in
     the City of Reading, Berks County, Pennsylvania. While on
     patrol in the 700 block of Franklin Street, Sergeant Reilly, who
     was dressed in full uniform, observed a Mazda. Sergeant Reilly
     knew from prior encounters that the driver of the
     vehicle[, Hector Rivera-Aleman (“Rivera-Aleman”),] had a
     suspended driver’s license. Sergeant Reilly observed [Rivera-
     Aleman] interacting with a man who was later identified as
     [Appellee]. The two men met briefly and then walked to the
     Mazda. [Appellee] got into the passenger side of the vehicle.
J-S16030-15


        [Rivera-Aleman] then drove the Mazda to the Good Deal Mini
        Mart, which is located at the intersection of Eighth Street and
        Walnut Street in the City of Reading.

        Sergeant Reilly and other police officers pursued the Mazda, and
        Sergeant Reilly approached [Rivera-Aleman] when it stopped at
        the mini mart.       Sergeant Reilly checked [Rivera-Aleman’s]
        license [status], and confirmed that it was still suspended. While
        Sergeant Reilly was interacting with [Rivera-Aleman], Officer
        Brett Sneeringer approached [Appellee].          Officer Sneeringer
        observed that [Appellee] was sweating and that he appeared to
        be nervous.         Officer Sneeringer asked [Appellee] for
        identification, which [Appellee] did not have on his person.
        [Appellee] stated that his name was James Jackson, which
        Officer Sneeringer attempted to verify through dispatch.

        Officer Sneeringer informed [Appellee] that there was no record
        of his name in either the PennDOT or [National Crime
        Information] systems.        Officer Sneeringer testified that
        [Appellee] was not free to leave at this point in time. [Appellee]
        then contacted his wife, who arrived at the scene and provided
        information to Officer Sneeringer which enabled him to learn that
        [Appellee]’s name was in fact Daryin Jackson, and that there
        was an active warrant for [Appellee] due to a parole violation. A
        subsequent search of [Appellee]’s person resulted in the seizure
        of cocaine, drug paraphernalia, and approximately [$600.00] of
        United States currency.

Findings of Fact and Conclusions of Law, 7/24/14, at 3-4 (paragraph

numbers and certain paragraph breaks omitted).

        The procedural history of this case is as follows. On August 30, 2013,

Appellee was charged via criminal information with possession of a

controlled substance1 and possession with intent to deliver a controlled




1
    35 P.S. § 780-113(a)(16).




                                   -2-
J-S16030-15


substance.2    On September 30, 2013, Appellee filed an omnibus pre-trial

motion, which included a motion to suppress and a motion for a writ of

habeas corpus. On January 10, 2014, a suppression hearing was presided

over by the Honorable Charles B. Smith, a senior judge of the Court of

Common Pleas of Chester County. At the conclusion of that hearing, Judge

Smith discussed various aspects of the case but did not rule on the motion

to suppress.

     Although no definitive ruling was issued on the pending motion to

suppress, on April 17, 2014, Appellee filed a motion to reconsider. On April

22, 2014, Judge Lieberman granted the motion to reconsider. On July 24,

2014, Judge Lieberman granted the motion to suppress, granted the motion

for a writ of habeas corpus, and dismissed the charges against Appellee.

Contemporaneously therewith, Judge Lieberman issued findings of facts and

conclusions of law based upon the transcript of the suppression hearing held

before Judge Smith. The timely appeal followed.3

     The Commonwealth presents three issues for our review.

     1. Did [Judge Lieberman] violate the law of the case doctrine by
        overruling [Judge Smith]?


2
 35 P.S. § 780-113(a)(30).
3
 On August 22, 2014, Judge Lieberman ordered the Commonwealth to file a
concise statement of errors complained of on appeal (“concise statement”).
See Pa.R.A.P. 1925(b). On September 8, 2014, the Commonwealth filed its
concise statement. On September 29, 2014, Judge Lieberman issued his
Rule 1925(a) opinion. All issues raised on appeal were included in the
Commonwealth’s concise statement.



                                -3-
J-S16030-15


     2. Did [Judge Lieberman] err in suppressing evidence obtained
        as a result of a lawful traffic stop where police properly
        sought to identify [ ]Appellee?

     3. Did [Judge Lieberman] err in granting the request for a writ of
        habeas corpus without permitting the Commonwealth to
        appeal from the adverse suppression ruling?

Commonwealth’s Brief at 4 (complete capitalization removed).

     The Commonwealth first contends that Judge Lieberman violated the

coordinate jurisdiction rule by overturning Judge Smith’s decision.     As this

presents a pure question of law, our standard of review is de novo and our

scope of review is plenary.     Jones v. Rivera, 866 A.2d 1148, 1150 (Pa.

Super. 2005). This Court has explained:

     Generally, the coordinate jurisdiction rule commands that upon
     transfer of a matter between trial judges of coordinate
     jurisdiction, a transferee trial judge may not alter resolution of a
     legal question previously decided by a transferor trial judge.
     More simply stated, judges of coordinate jurisdiction should not
     overrule each other’s decisions.

     The reason for this respect for an equal tribunal's decision, as
     explained by our court, is that the coordinate jurisdiction rule is
     based on a policy of fostering the finality of pre-trial applications
     in an effort to maintain judicial economy and efficiency.
     Furthermore, consistent with the law of the case doctrine, the
     coordinate jurisdiction rule serves to protect the expectations of
     the parties, to insure uniformity of decisions, to maintain
     consistency in proceedings, to effectuate the administration of
     justice, and to bring finality to the litigation.

Keffer v. Bob Nolan's Auto Serv., Inc., 59 A.3d 621, 629–630 (Pa.

Super. 2012), appeal denied, 69 A.3d 602 (Pa. 2013) (internal quotation

marks and citations omitted).




                                  -4-
J-S16030-15


     In order for the coordinate jurisdiction rule to apply, the transferee

trial judge must have resolved a legal question. In this case, careful review

of the record indicates that Judge Smith never resolved Appellee’s motion to

suppress.   The certified record is devoid of any order entered by Judge

Smith granting or denying the motion to suppress. The notes of testimony

indicate that, after the presentation of evidence and hearing counsel’s

arguments, Judge Smith discussed the legal issues raised by Appellee’s

motion to suppress. The entirety of Judge Smith’s statement was:

     All right. Well, I’m impressed with what happens once the
     interaction begins, once there’s a stop at the mini mart. That’s
     where the case begins because two guys can’t walk up to one
     another on the street and say, hi, and then go get in the car.
     That’s probable cause for nothing. You can talk to everyone on
     the street at that time of night that talks to one another. And
     the area where this took place, that’s just unfortunate that there
     is high crime in that area; but that doesn’t mean that everybody
     in that area is a criminal.

     My problem is that a police officer who makes a stop, and a
     reasonable one, certainly because we know the guy shouldn’t be
     driving, has a right to find out who else is in the car kind of for
     his own protection so he knows who’s around. And if you want
     to give him bad information and he wants to check it out, give
     him the probable cause, then I think at that point there’s
     probable cause to do what he has to do. But I’m not impressed
     with what happened in the 700 block of Franklin or whatever
     street we were on. But we’re convinced that the probable cause
     – or once the gentlemen gave false information and it was
     shown to be false and then you find out who he really is and he’s
     got a bench warrant out there or parole violation of some kind,
     then it’s done. You can do what you will with him in terms of a
     stop and search. And so we find.

N.T., 1/10/14, at 40-41.




                                -5-
J-S16030-15


      Judge Smith never stated on the record that he was granting or

denying Appellee’s motion to suppress. See id. The closest he came was

the last four words of his statement, when he stated, “And so we find.” Id.

at 41. It is unclear, however, exactly what he is finding. Nowhere in the

preceding two paragraphs does he state that the interaction between the

officer and Appellee was lawful, nor does he state that the motion to

suppress was denied, granted or some variation thereof. We recognize that

Appellee and the Commonwealth proceeded as if Judge Smith denied the

motion to suppress. This is evident by their actions following the hearing,

i.e., filing a petition for reconsideration and responding that the coordinate

jurisdiction rule prohibited Judge Lieberman from overturning Judge Smith’s

decision.   The parties’ subjective beliefs, however, may not be considered

when determining what action Judge Smith took. Cf. All Seasons York S.

v. Commw. of Pa., Dep’t of Transp. (In re Condemnation by Commw.,

Dep't of Transp.), 2008 WL 9405091, *4 n.14 (Pa. Cmwlth. Dec. 4, 2008),

quoting Commonwealth v. Brennan, 195 A.2d 150, 151 (Pa. Super. 1963)

(“When [interpreting another court’s order], a ‘court is bound by the words

of the order itself, supplemented, if at all, only by statements or documents

of record at the time the order was made.’”). By the plain terms of Judge

Smith’s words, and the lack of a written order, Judge Smith never ruled on

the motion to suppress. Thus, the coordinate jurisdiction rule does not apply

in this case.



                                 -6-
J-S16030-15


      We thus turn to the merits of Judge Lieberman’s suppression ruling.

Our “standard of review in addressing a challenge to the [grant] of a

suppression motion is limited to determining whether the suppression court’s

factual findings are supported by the record and whether the legal

conclusions drawn from those facts are correct.”           Commonwealth v.

Garibay, 106 A.3d 136, 138 (Pa. Super. 2014) (citation omitted). “[O]ur

scope of review is limited to the factual findings and legal conclusions of the

suppression court.”    In re L.J., 79 A.3d 1073, 1080 (Pa. 2013) (citation

omitted).   “Where, as here, it is the Commonwealth who is appealing the

decision of the suppression court, we must consider only the evidence of the

defendant’s witnesses and so much of the evidence for the prosecution as

read in the context of the record as a whole remains uncontradicted.”

Commonwealth v. Fant, 109 A.3d 775, 777 (Pa. Super. 2015) (citation

omitted).

      “Both the Fourth Amendment to the United States Constitution and

Article I, § 8 of the Pennsylvania Constitution protect citizens from

unreasonable searches and seizures.” Commonwealth v. Perel, 107 A.3d

185, 198 (Pa. Super. 2014) (citation omitted). “To safeguard these rights,

courts require police to articulate the basis for their interaction with citizens

in three increasingly intrusive situations.” Commonwealth v. Clemens, 66

A.3d 373, 378 (Pa. Super. 2013) (internal alterations, quotation marks, and

citation omitted).



                                  -7-
J-S16030-15


      The first of these is a mere encounter (or request for
      information) which need not be supported by any level of
      suspicion, but carries no official compulsion to stop or to
      respond.    The second, an investigative detention must be
      supported by a reasonable suspicion; it subjects a suspect to a
      stop and a period of detention, but does not involve such
      coercive conditions as to constitute the functional equivalent of
      an arrest. Finally, an arrest or custodial detention must be
      supported by probable cause.

Commonwealth v. Ranson, 103 A.3d 73, 76-77 (Pa. Super. 2014)

(internal alteration, quotation marks, and citation omitted). The burden is

on the Commonwealth to prove, by a preponderance of the evidence, that

the evidence seized from Appellee was legally obtained. Commonwealth v.

Enimpah, 106 A.3d 695, 701 (Pa. 2014).

      “A police officer has the authority to stop a vehicle when he or she has

reasonable suspicion that a violation of the vehicle code has taken place, for

the purpose of obtaining necessary information to enforce the provisions of

the code.”   Commonwealth v. Brown, 64 A.3d 1101, 1105 (Pa. Super.

2013), appeal denied, 79 A.3d 1096 (Pa. 2013), citing 75 Pa.C.S.A.

§ 6308(b). However, “a traffic stop . . . is not an appropriate vehicle within

which to make inquiries about potential unlawful conduct unrelated to the

stop [and] not supported by reasonable suspicion.”       Commonwealth v.

Strickler, 757 A.2d 884, 897 n.20 (Pa. 2000) (citation omitted); see also

Rodriguez v. United States, 2015 WL 1780927, *5 (U.S. Apr. 21, 2015)

(“An officer, in other words, may conduct certain unrelated checks during an

otherwise lawful traffic stop.   But . . . he may not do so in a way that



                                 -8-
J-S16030-15


prolongs the stop, absent the reasonable suspicion ordinarily demanded to

justify detaining an individual.”).      In this case, Sergeant Reilly had

reasonable suspicion to stop the Mazda. In particular, Sergeant Reilly knew

that the driver of the Mazda lacked a valid driver’s license. It is well-settled

that knowledge regarding the suspended status of a driver’s operations

privileges   provides   reasonable   suspicion   to   perform   a   traffic   stop.

Commonwealth v. Farnan, 55 A.3d 113, 117 (Pa. Super. 2012), citing

Commonwealth v. Hilliar, 943 A.2d 984 (Pa. Super. 2008).

       We first consider if and/or when the interaction between Officer

Sneeringer and Appellee escalated to the point where Officer Sneeringer was

required to have reasonable suspicion separate and apart from the original

traffic stop.    Appellee’s testimony differed from Officer Sneeringer’s

testimony regarding how the stop began. Specifically, Appellee testified that

at the time Officer Sneeringer approached the Mazda, he was standing

outside of the car.     N.T., 1/10/14, at 28.    Appellee testified that Officer

Sneeringer directed him to return to the passenger seat of the Mazda. Id.

As the Commonwealth is the appellant in this case, we may only consider

Appellee’s testimony as to this matter as it contradicts Officer Sneeringer’s

testimony. See Commonwealth v. Dougalewicz, 2015 WL 1431922, *4

(Pa. Super. Mar. 30, 2015); Fant, 109 A.3d at 777; Garibay, 106 A.3d at

138.

       This Court has held that



                                  -9-
J-S16030-15


        a police officer may lawfully order a passenger who has exited
        and/or attempted to walk away from a lawfully stopped vehicle
        to re-enter and remain in the vehicle until the traffic stop is
        completed, without offending the passenger’s rights under the
        Fourth Amendment. In reaching this conclusion, we rely on
        many of the factors specifically set forth by the [United States
        Court of Appeals for the Ninth Circuit in United States v.
        Williams, 419 F.3d 1029 (9th Cir. 2005), cert denied, 546 U.S.
        1081 (2005)], including the fact that the passenger had
        voluntarily entered the vehicle, and that an officer’s order to get
        back into a vehicle simply maintains the status quo by returning
        the passenger to his original position as an occupant inside the
        car.

        As the same reasonable suspicion standard used in determining
        the propriety of an investigative detention under the [Fourth]
        Amendment applies to an analysis under Article 1, [§] 8 of the
        Pennsylvania Constitution . . . we likewise hold that a police
        officer’s instructions to a passenger of a lawfully stopped vehicle
        to re-enter and remain in the vehicle do not violate an
        individual’s rights under [] Article I, [§] 8 of the Pennsylvania
        Constitution.

Commonwealth v. Pratt, 930 A.2d 561, 567 (Pa. Super. 2007), appeal

denied, 946 A.2d 686 (Pa. 2008).        In this case, Appellee was ordered to

return to the passenger seat of the Mazda during the course of the traffic

stop.    Under Pratt, Officer Sneeringer’s order did not require reasonable

suspicion beyond that necessary for the traffic stop.

        After Appellee was ordered to return to the Mazda, Officer Sneeringer

asked Appellee for identification and Appellee was unable to produce

identification.     As Judge Lieberman correctly noted, our “Supreme Court

has held that a police officer’s request for identification from a passenger of

a vehicle during a traffic stop does not, in and of itself, transform an

encounter into an unconstitutional investigatory detention.” Findings of Fact


                                   - 10 -
J-S16030-15


and Conclusions of Law, 7/24/14, at 5, citing Commonwealth v. Au, 42

A.3d 1002, 1007 (Pa. 2012).4 In this case, therefore, we agree with Judge

Lieberman that Officer Sneeringer’s request for identification did not require

reasonable suspicion beyond that necessary for the traffic stop.

      After this request for identification, Appellee gave Officer Sneeringer

an incorrect name and date of birth. According to Judge Lieberman, Officer

Sneeringer then contacted dispatch, who told him that the information

Appellee provided did not match information contained in two databases.

Appellee therefore contacted his wife to bring his identification. 5 Appellee’s

wife provided Officer Sneeringer with Appellee’s actual date of birth. Based

upon this information, Officer Sneeringer was able to ascertain that there


4
  Appellee cites a plethora of pre-Au cases for the proposition that
requesting identification transforms a mere encounter into an investigative
detention.   In Au, however, our Supreme Court disapproved of these
decisions and explicitly held that requesting identification does not transform
a mere encounter into an investigative detention.
5
  We note that Judge Lieberman’s factual findings regarding this series of
events differ slightly from the testimony on record. For example, the
uncontradicted testimony at the suppression hearing was that Appellee
contacted his wife prior to dispatch being consulted. See N.T., 1/10/14, at
19. Furthermore, there was no evidence that the woman Appellee contacted
was his wife. The Commonwealth, however, has not challenged those
factual findings on appeal. Except in circumstances not present in this case
(e.g., an illegal sentence or jurisdictional concerns), we cannot reverse
based upon grounds not raised by the appellant. See Riedel v. Human
Relations Com'n of Reading, 739 A.2d 121, 125 (Pa. 1999). Therefore,
we cannot overturn these factual findings and proceed with our analysis
based upon factual findings supported by the record. Instead, we must
proceed based upon Judge Lieberman’s factual findings.




                                 - 11 -
J-S16030-15


was an active warrant for Appellee’s arrest. At that time, Officer Sneeringer

ordered Appellee out of the Mazda and informed him that he was being

detained.

      Officer Sneeringer was required to possess separate reasonable

suspicion to detain Appellee once dispatch told him that the name provided

by Appellee did not match any names in two databases.6 According to Judge

Lieberman, it was at this point Appellee had to contact his wife to bring his

identification. At that point, the traffic stop was being extended beyond the

time necessary to issue Rivera-Aleman a citation for driving with a

suspended license.7

      Therefore, we must determine if, at that point, Officer Sneeringer

possessed reasonable suspicion.

6
  Appellee misunderstands the difference between an investigative detention
and an arrest. He argues that an arrest occurs anytime an individual is not
free to leave. The law in this area is well-settled, when an individual is not
free to leave that amounts to an investigative detention, not an arrest.
Commonwealth v. Cauley, 10 A.3d 321, 325 (Pa. Super. 2010) (citations
omitted) (“In other words, in view of all the circumstances, if a reasonable
person would have believed that he was not free to leave, then the
interaction constitutes an investigatory detention.”). Thus, Appellee was
subject to an investigative detention for which the police needed reasonable
suspicion and not an arrest for which the police needed probable cause.
7
  Officer Sneeringer testified during the suppression hearing that it was at
this point Appellee was being detained for a reason apart from the original
traffic stop. Officer Sneeringer’s testimony is not dispositive, as the inquiry
into whether an interaction is a mere encounter or investigative detention is
objective and not subjective. Commonwealth v. Lyles, 97 A.3d 298, 302
(Pa. 2014). Nonetheless, Officer Sneeringer’s testimony indicates how he
perceived his interaction with Appellee.




                                  - 12 -
J-S16030-15


      As this Court explained:

      Reasonable suspicion is a less stringent standard than probable
      cause necessary to effectuate a warrantless arrest, and depends
      on the information possessed by police and its degree of
      reliability in the totality of the circumstances. . . . In assessing
      the totality of the circumstances, courts must also afford due
      weight to the specific, reasonable inferences drawn from the
      facts in light of the officer’s experience and acknowledge that
      innocent facts, when considered collectively, may permit the
      investigative detention.

      The determination of whether an officer had reasonable
      suspicion . . . is an objective one, which must be considered in
      light of the totality of the circumstances.

Clemens, 66 A.3d at 379 (ellipsis and citation omitted).

      We agree with the Commonwealth that Officer Sneeringer possessed

reasonable suspicion that criminal activity was afoot at the time he extended

the detention of Appellee beyond the initial traffic stop.      Specifically, we

conclude that the following factors, when considered together, provided

Officer Sneeringer with reasonable suspicion: (1) Appellee produced a false

name and date of birth; (2) Appellee was excessively nervous during the

traffic stop;8 (3) the interaction occurred late at night in a high crime area;

and (4) police observed Appellee engage in what appeared to be a

suspicious interaction.

      We first address the fact Appellee provided Officer Sneeringer with a

false name and false date of birth. This Court has held that:

8
  Although Appellee testified he was not sweating profusely during the
encounter, N.T., 1/10/14, at 32, Judge Lieberman explicitly found to the
contrary. Findings of Fact and Conclusions of Law, 7/24/14, at 4.



                                  - 13 -
J-S16030-15


         While we do not condone the providing of false identification
         information to police officers, applying [18 Pa.C.S.A. §] 4914[9]
         in the fashion proffered by the Commonwealth would, in effect,
         impose a criminal liability on anyone for failing to provide
         truthful information as to his/her identity anytime a police officer
         asked, regardless of the basis for the request or the level of
         suspicion accompanying the request. Not only would such an
         obligation seemingly contradict the explicit language of the
         statute, it would seemingly contravene accepted Fourth
         Amendment jurisprudence.

    Commonwealth v. Barnes, 14 A.3d 128, 132 (Pa. Super. 2011); see In

re D.S., 39 A.3d 968, 974 (Pa. 2012) (adopting this Court’s construction of

section 4914).

         In this case, at the time Officer Sneeringer requested identification

from Appellee, Officer Sneeringer did not inform Appellee that he was under

investigation. Therefore, under Barnes and D.S., Appellee did not violate

section 4914. Barnes addressed whether the Commonwealth met its prima

facie burden for a violation of section 4914. See Barnes, 14 A.3d at 129.

Barnes did not address whether providing false identification information to

law enforcement was a factor that can be considered when determining if

law enforcement possessed reasonable suspicion that criminal activity was

afoot.




9
 Section 4914 of Title 18 provides in relevant part: “A person commits an
offense if he furnishes law enforcement authorities with false information
about his identity after being informed by a law enforcement officer who is in
uniform or who has identified himself as a law enforcement officer that the
person is the subject of an official investigation of a violation of law.” 18
Pa.C.S.A. § 4914(a).



                                     - 14 -
J-S16030-15


       We find persuasive decisions by several federal courts that have

addressed this issue. In United States v. Chaney, 584 F.3d 20 (1st Cir.

2009), the passenger in the vehicle provided police with a false name,

appeared excessively nervous, and gave other answers that did not make

sense to police. Id. at 26. The United States Court of Appeals for the First

Circuit held that such information provided police with reasonable suspicion

to believe that criminal activity was afoot and police had the right to attempt

to ascertain the passenger’s true identity. Id. In United States v. Smith,

164 F. App’x 825 (11th Cir. 2006) (per curiam), the district court concluded

that, based in part on a passenger providing a false name, officers had

reasonable suspicion that criminal activity was afoot. See id. at 827. The

United States Court of Appeals for the Eleventh Circuit affirmed, concluding

that the district court’s legal conclusions were correct. See id. at 828-829.

In United States v. Brigham, 382 F.3d 500 (5th Cir. 2004) (en banc), the

en banc United States Court of Appeals for the Fifth Circuit held that, “[o]nce

[police] learned that [the name provided by a passenger] was likely false,

[police] acted reasonably, with further questioning, to uncover [the

passenger’s] true identity and perform a correct background check.” Id. at

509.

       Decisions issued by our sister states’ courts align with this federal

precedent. In Missouri v. Ford, 445 S.W.3d 113 (Mo. App. 2014), police

requested identification from the defendant, a passenger in a lawfully



                                 - 15 -
J-S16030-15


stopped motor vehicle. Id. at 122. The defendant appeared nervous and

provided false identification information. The Missouri Court of Appeals held

that, “[t]hese facts are sufficient to support a reasonable suspicion of

criminal activity during the period of lawful detention and justified extending

the investigation.” Id. (citation omitted). In California v. Nuristani, 2010

WL 3442036 (Cal. App. Sept. 2, 2010) (unpublished), officers requested

identification for a vehicle’s passenger. The passenger gave a false name,

and officers therefore extended the stop to ascertain the passenger’s true

identity. The California Court of Appeals held that:

      Once Officer Mendoza learned that the rear passenger had
      provided a false name and date of birth, the focus of the stop
      necessarily shifted from the Vehicle Code violations to
      discovering the rear passenger’s true identity. As a result, the
      officers did not unreasonably prolong the traffic stop and the
      continued detention of Nuristani and his passengers was lawful.

Id. at *4.

      All of these decisions focused on the fact that the passenger gave a

false name to police. These decisions did not discuss whether giving such a

false name was a separate violation of the law which provided police with

reasonable suspicion.   Instead, in each of these cases the providing of a

false name to police provided reasonable suspicion which permitted officers

to investigate further to ascertain the passenger’s true identity.

      These decisions are consistent with the overwhelming weight of

Pennsylvania jurisprudence.     Our Supreme Court, and this Court, have

consistently emphasized that reasonable suspicion must be judged based


                                  - 16 -
J-S16030-15


upon the totality of the circumstances.        E.g. Ranson, 103 A.3d at 78

(citation omitted); Commonwealth v. Scarborough, 89 A.3d 679, 684

(Pa. Super. 2014), appeal denied, 102 A.3d 985 (Pa. 2014); In re D.M.,

781 A.2d 1161, 1163–1164 (Pa. 2001); Commonwealth v. Taylor, 771

A.2d 1261, 1268–1269 (Pa. 2001).            Therefore, courts cannot employ a

“divide and conquer” approach, i.e., examine each fact individually to

determine if that fact alone is sufficient, when evaluating whether police

possessed reasonable suspicion. Commonwealth v. Carter, 105 A.3d 765,

772 (Pa. Super. 2014) (en banc) (citations omitted); Commonwealth v.

Walls, 53 A.3d 889, 895 (Pa. Super. 2012) (citation omitted); see also

United States v. Arvizu, 534 U.S. 266, 274 (2002).

           “[E]ven a combination of innocent facts, when taken together, may

warrant further investigation by the police officer.”        Commonwealth v.

Davis, 102 A.3d 996, 1000 (Pa. Super. 2014) (internal quotation marks and

citation     omitted);   Ranson,   103      A.3d   at   77   (citation   omitted);

Commonwealth v. Houck, 102 A.3d 443, 456 (Pa. Super. 2014) (citation

omitted); Clemens, 66 A.3d at 379; Commonwealth v. Holmes, 14 A.3d

89, 95 (Pa. 2011) (citation omitted). Providing a false name to law

enforcement is one such innocent fact.       Although that fact alone does not

provide reasonable suspicion that criminal activity is afoot, there is no

prohibition on considering this fact when evaluating the totality of the

circumstances.      Therefore, we conclude that when a passenger provides



                                   - 17 -
J-S16030-15


false information to police during a traffic stop, that information can be

considered when determining if there is reasonable suspicion that criminal

activity is afoot. Hence, this factor may be considered in deciding whether

an officer acts reasonably in extending a lawful traffic stop.

      In this case Officer Sneeringer had three other factors that indicated

criminal activity may be afoot.      First, Appellee was excessively nervous

during the encounter.10 Excessive nervousness alone cannot be the basis for

reasonable suspicion. Commonwealth v. Reppert, 814 A.2d 1196, 1205

(Pa. Super. 2002) (en banc).        However, excessive nervousness can be

considered as part of the totality of the circumstances. See id. (excessive

nervousness or furtive movements alone are not sufficient for reasonable

suspicion); Commonwealth v. Foglia, 979 A.2d 357, 364 (Pa. Super.

2009) (en banc), appeal denied, 990 A.2d 727 (Pa. 2010) (considering

furtive movements when determining if reasonable suspicion existed). This

interaction also occurred at night in a high crime area which was known for

drug activity.    Although this fact alone is also insufficient to provide

reasonable suspicion, this Court, our Supreme Court, and the Supreme Court

of the United States have consistently relied upon this fact when examining

the totality of the circumstances. Carter, 105 A.3d at 774; Davis, 102 A.3d

10
  Specifically, Officer Sneeringer testified that when he approached Appellee
“he appeared to be extremely nervous. His shirt appeared to be soaked
through with sweat . . . he repeatedly dried his face with a white towel. In
his right hand, he was holding a cell phone and he was shaking, very easily
observed.” N.T., 1/10/14, at 18.



                                  - 18 -
J-S16030-15


at 1000; Commonwealth v. Thompson, 985 A.2d 928, 936 (Pa. 2009);

D.M., 781 A.2d at 1164; Illinois v. Wardlow, 528 U.S. 119, 124–25

(2000).   Finally, officers witnessed Appellee engage in suspicious activity

with the driver of the Mazda (who Sergeant Reilly knew had previously been

arrested for drug possession, N.T., 1/10/14, at 7) and another male. 11

Although this information alone did not provide reasonable suspicion, it

again is one factor that may be considered.        See Commonwealth v.

Dixon, 997 A.2d 368, 380 (Pa. Super. 2010), appeal denied, 26 A.3d 482

(Pa. 2011) (citations omitted); Thompson, 985 A.2d at 935-936; see also

Commonwealth v. Walton, 63 A.3d 253, 258 (Pa. Super. 2013)

(suspicious transaction, without more, insufficient to establish reasonable

suspicion).

      Thus, we conclude that this is one instance where the confluence of

innocent facts led to reasonable suspicion that criminal activity was afoot.

Appellee was in a high crime, high drug area at night and engaged in a

suspicious interaction with another individual.   When a lawful vehicle stop


11
  Specifically, Sergeant Reilly testified that he observed the driver of the
Mazda exit his car and walk across the street to talk with Appellee. N.T.,
1/10/14, at 9. The driver and Appellee appeared to converse and then both
walked back to the Mazda at which time another male walked up to
Appellee. Id. Sergeant Reilly testified that his suspicions were raised
because Appellee and the unknown male “were very close to each other in a
manner that’s not typical for a normal conversation. They were like shoulder
to shoulder to each other, and [he] couldn’t see what their hands were
doing” as they turned away from where Sergeant Reilly and Officer
Sneeringer were located. Id.



                                - 19 -
J-S16030-15


occurred, Appellee was excessively nervous. Appellee then provided officers

with a false name and date of birth.         This information, taken as a whole,

would lead a police officer to reasonably suspect that criminal activity is

afoot.    See Chaney, 584 F.3d at 126; Brigham, 382 F.3d at 509; Ford,

445 S.W.3d at 122.         Accordingly, we conclude that Officer Sneeringer

possessed reasonable suspicion to extend the vehicle stop in order to

confirm Appellee’s true identity.

         Once Officer Sneeringer detained Appellee, he was able to ascertain

his true identity.    Based upon this information, Officer Sneeringer learned

that there was an active warrant for Appellee’s arrest. This provided Officer

Sneeringer with the authority to arrest Appellee. Upon arresting Appellee,

Officer Sneeringer was permitted to conduct a search incident to arrest. It

was during this lawful search incident to arrest that Officer Sneeringer

discovered the contraband at issue in this case. Therefore, we conclude that

the search and seizure in this case was lawful. Accordingly, the trial court

erred by granting Appellee’s motion to suppress.

         In its third issue on appeal, the Commonwealth contends that the trial

court erred by dismissing the charges at the same time it granted Appellee’s

suppression motion. As this presents a pure question of law, our standard of

review is de novo and our scope of review is plenary.          Cf. Houghten v.

Restland Mem’l Park, 23 A.2d 497, 500 (Pa. 1942) (whether an

adjudicator possessed power to act was reviewed de novo).



                                    - 20 -
J-S16030-15


      When a trial court grants a motion to suppress, it cannot enter an

order dismissing those charges unless the Commonwealth so consents or the

time for filing a notice of appeal has elapsed. As this Court explained:

      [T]he [suppression] court lacked power to dismiss before
      allowing the Commonwealth an opportunity to appeal the
      adverse suppression ruling. When the Commonwealth certifies,
      as in this case, that an order granting a defendant’s motion to
      suppress will terminate or substantially handicap the
      prosecution, it is entitled to an appeal as of right. By entering
      an order granting suppression and concurrently dismissing all
      charges, the [suppression] court deprived the Commonwealth of
      any opportunity to exercise its absolute right to appeal from
      adverse suppression rulings.

Commonwealth v. Micklos, 672 A.2d 796, 801 (Pa. Super. 1996) (en

banc), appeal denied, 686 A.2d 1309 (Pa. 1996) (citation omitted).

Accordingly, the trial court erred by granting Appellee’s motion for habeas

corpus at the same time it granted Appellee’s motion to suppress.

      In sum, we conclude that Judge Smith did not rule on the suppression

motion and, therefore, Judge Lieberman did not violate the coordinate

jurisdiction rule. We conclude, however, that Officer Sneeringer possessed

reasonable suspicion that criminal activity was afoot.           Thus, Judge

Lieberman erred as a matter of law by granting Appellee’s motion to

suppress.   Finally, we conclude that Judge Lieberman erred by granting

Appellee’s habeas corpus motion at the same time he granted Appellee’s

suppression motion. We therefore reverse Judge Lieberman’s order granting

Appellee’s motion to suppress and motion for habeas corpus and remand for

further proceedings consistent with this memorandum.


                                 - 21 -
J-S16030-15


     Order reversed. Case remanded. Jurisdiction relinquished.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary

Date: 5/13/2015




                              - 22 -